PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,926,744
Issue Date: February 23, 2021
Application No. 16/531,450
Filing or 371(c) Date: 5 Aug 2019
For: SELF-SERVING BRAKE CALIPER
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the request filed March 30, 2021 which is being treated as a request under 37 CFR 3.81(b)1 to correct the name of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.

The request is GRANTED.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-2991.  Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4200.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Mr. Kongsik Kim       appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts.  If, Mr. Kongsik Kim desires to receive correspondence regarding this file, the appropriate power of attorney documents must be submitted.  A courtesy copy of this decision is being mailed to Mr. Kongsik Kim, the petitioner herein.  However, until otherwise instructed, all future correspondence regarding this application file will be directed solely to the above-noted correspondence address of record.










/TERRI S JOHNSON/Paralegal Specialist, OPET                                                                                                                                                                                                        
cc:	Kongsik Kim
NELSON MULLINS RILEY & SCARBOROUGH LLP
	One Financial Center
	Suite 3500
	Boston, MA  02111



    
        
            
        
            
    

    
        1 See MPEP 1309, subsection II; and Official Gazette of June 22, 2004.